Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 30, 2015

                                     No. 04-15-00523-CR

                                       Daniel ORTEGA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 11, Bexar County, Texas
                                   Trial Court No. 436539
                     The Honorable Tommy Stolhandske, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion issued this date, this appeal is DISMISSED. It is
ORDERED that no costs shall be assessed against appellant, in relation to this appeal, because he
qualifies as an indigent under TEX. R. APP. P. 20.1.

       It is so ORDERED on September 30, 2015.


                                                _____________________________
                                                Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2015.


                                                _____________________________
                                                Keith E. Hottle, Clerk